UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           12/18/2019
Shaquan M. Seth,

                               Plaintiff,
                                                             1:19-cv-01960 (AJN) (SDA)
                   -against-
                                                            ORDER
The City of New York et al.,

                               Defendants.




STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

        The Court is in receipt of four Marshals’ Process Receipt and Return of Service Executed

Forms confirming service of Plaintiff’s Amended Complaint upon Defendants Gilberto Mercedes

(ECF No. 39), Patricio Ovando (ECF No. 41), Vincent Sanchez (ECF No. 42) and Olivia Carvajal

Hernandez (ECF No. 43), dated December 4, 2019 and December 12, 2019. According to these

service forms, the Defendants’ answers or responses to Plaintiff’s Amended Complaint are due

December 18, 2019, December 20, 2019 and December 23, 2019.

        In light of the Report and Recommendation issued by the undersigned recommending

this matter be dismissed (see ECF No. 40), all Defendants’ time to respond or answer to Plaintiff’s

Amended Complaint is adjourned sine die.

        The clerk of the court is instructed to send a copy of this by first-class mail to pro se

Plaintiff.
SO ORDERED.

DATED:        New York, New York
              December 18, 2019

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   2
